On April 23,2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with Ten (10) years suspended, for the offense of Criminal Production or Manufacture of Dangerous Drugs, a Felony; Count II: Five (5) years in the Montana Women’s Prison, for the offense of Criminal Possession of Dangerous Drugs, a Felony; and Count III: Commitment of Six (6) months in the Yellowstone County Detention Facility, for the offense of Criminal Possession of Drug Paraphernalia, a Misdemeanor. Counts II and III are suspended and shall run concurrent with Count I.
On September 24, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Chuck Watson. The state was present and represented by John Petak, III.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Sentence Review Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed, with respect to Count I, is clearly excessive. It is not commensurate with sentences imposed or similar sentences involving marijuana production where there is no accompanying distribution conviction. Further, the defendant has no prior criminal record other than misdemeanor driving offenses.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified as follows: Count I: Twenty (20) years in the Montana State Prison, with Fifteen (15) years suspended. There will be no modification to the terms of Counts II and III, as they run concurrent to Count I. The conditions of the suspended sentence are to remain as imposed in the April 23, 2004 sentence.
Done in open Court this 24th day of September, 2004.
*95Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary Day and Member, Hon. John Whelan.